Citation Nr: 0301546	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  01-04 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation of the right 
acromioclavicular arthrosis, impingement syndrome, status 
post-distal resection of right clavicle currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel





INTRODUCTION

The appellant served in the National Guard to include 
active duty for training from May 17, 1997 through May 31, 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the San Juan, 
the Commonwealth of Puerto Rico, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


REMAND

This appeal arises from an August 1998 rating action which 
granted service connection for right acromioclavicular 
arthrosis, impingement syndrome, status post-distal 
resection of right clavicle and assigned a non-compensable 
rating effective from July 23, 1998.  In November 1998 the 
RO increased the non-compensable rating to 10 percent, 
effective from July 23, 1998.  

After reviewing the record the Board finds that the 
evidence, including the appellant's Setember 16, 1998 
statement, raises the issue of entitlement a temporary 
total rating for convalesence purposes pursuant to 
38 C.F.R. § 4.30 (2002) based on surgery performed on the 
right shoulder at a Naval Hopsital on September 11, 1998.  
The Board further finds that this issue is intertwined 
with the current issue in appellate status and must be 
adjudicated by the RO.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted 
in support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2001).  
The Board also finds that a contemporary and thorough 
examinations would be of assistance in rendering a 
decision in this case.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).

Accordingly, the case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000 
(codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107) and the 
implementing regulations are fully 
complied with and satisfied.

2.  The RO should furnish the veteran 
the appropriate release of information 
forms in order to obtain copies of all 
VA, miltary and private medical records 
pertaining to treatment for his his 
right shoulder disability covering the 
period fron July 1998 to the present 
which have not been previously 
submitted. 

3.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
to determine the nature and severity of 
the service-connected right shoulder 
disability.  All necessary tests and 
studies, including X- rays, deemed 
necessary should be performed.  The 
right shoulder should be examined for 
degrees of range of motion.  The 
examiner should also be asked to note 
the normal ranges of motion of the 
right shoulder.

Additionally, the examiner should be 
requested to determine whether the 
right shoulder exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability and, if 
feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion lost or 
favorable or unfavorable ankylosis.

Further, the examiner should be asked 
to express an opinion as to the degree 
to which pain could significantly limit 
functional ability during flare-ups or 
when used repeatedly over a period of 
time.  The presence or absence of any 
other symptomatology, including 
instability, related to the right 
shoulder should also be reported.  The 
claims folder must be made available to 
the examiner prior to the examination.

4.  It is requested that the the RO 
adjudicate the issue of entitlement to 
a temporary total disability evaluation 
for convalescence under the provisions 
of 38 C.F.R. § 4.30. based on surgery 
performed on the right shoulder on 
September 11. 1998.  If the benefit 
sought is not granted the RO should 
notify the veteran of the denial and of 
his appellate rights.

5.  Thereafter, the RO should 
readjudicate the issue currently on 
appeal.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
an opportunity to respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




